ICJ_043_ConstitutionMaritimeSafetyCommittee_IMO_NA_1960-06-08_ADV_01_NA_01_FR.txt. 173

OPINION DISSIDENTE DE M. KLAESTAD, PRESIDENT
[Traduction]

Je n’ai pu, à mon grand regret, me rallier à l’opinion de la Cour
et j'exposerai aussi brièvement que possible mon opinion dissidente.

I. La tâche de la Cour est d'interpréter l’article 28 a) de la
Convention de l’IMCO et de l’appliquer aux circonstances de la
présente espèce. Cet article fixe deux conditions d'éligibilité au
titre du groupe de huit membres. D’après la première condition les
membres doivent avoir «un intérêt important dans les questions
de sécurité maritime ». La seconde condition vise la nécessité
d’être des pays qui «possèdent les flottes de commerce les plus
importantes ». Le texte de l’article 28 a) montre que les membres
du groupe des huit doivent satisfaire à l’une et à l’autre de ces
deux conditions. C’est ce qui est exprimé clairement dans le texte
français et c’est aussi ce qui résulte du texte anglais, bien que celui-
:i soit rédigé d’une manière quelque peu différente.

J'examinerai tout d’abord la première condition d'éligibilité
au titre du groupe de huit membres, qui est que ces membres doivent
avoir « un intérêt important dans les questions de sécurité maritime ».

Le point de savoir si un membre a «un intérêt important dans
les questions de sécurité maritime » ne saurait être tranché par
application de critères juridiques. Cela dépend essentiellement
d'une appréciation des conditions particulières requises pour
l'éligibilité au Comité de la Sécurité maritime, eu égard entre
autres aux tâches et à la fonction de ce Comité telles qu’elles sont
définies par la Convention et en particulier par son article 29. Il est
clair que l'appréciation de ces conditions a -un caractère discré-
tionnaire. Ce pouvoir discrétionnaire ne saurait être exercé par la
Cour mais uniquement par l'organe électeur lui-même, c'est-à-dire
par l’Assemblée de l'Organisation.

Il est soutenu que l’Assemblée était tenue de considérer le Libéria
et le Panama comme des États ayant un intérêt important dans les
questions de sécurité maritime. Cela, nous dit-on, découle auto-
matiquement du fait que ces deux États sont parmi les pays qui
possèdent les flottes de commerce les plus importantes. On fait
valoir que le Libéria et le Panama avaient automatiquement le
droit d’être élus, comme faisant partie des huit pays qui possèdent
les flottes de commerce les plus importantes sur la base du tonnage
immatriculé sous leur pavillon.

Cette thèse n’est pas convaincante. La question dont la Cour,
qui doit interpréter l'article 28 a), a à connaître est celle de l’élec-
tion des membres du Comité de la Sécurité maritime. C’est ce qui
ressort également de l’article 16 d). Le mot «élection » («élus »)
implique, d’après son sens naturel et ordinaire, l'exercice d’un

27
OPINION DISSIDENTE DE M. KLAESTAD, PRÉSIDENT 174

choix ou d’une sélection. Cela n’est pas compatible avec un critère
automatique qui s’imposerait à l’organe électeur de manière que
celui-ci n’ait plus aucune liberté de choix.

II. Ii est soutenu, en outre, que le pouvoir discrétionnaire de
l’Assemblée en ce qui concerne la question de savoir si un membre
a «un intérêt important dans les questions de sécurité maritime »
est éliminé par la seconde condition d'éligibilité prescrite pour le
groupe de huit membres: « Huit au moins de ces pays doivent être
ceux qui possèdent les flottes de commerce les plus importantes ».
L'examen de cette thèse nécessite une étude plus détaillée du texte
de l’article-28 a). Ce texte est ainsi conçu:

«Le Comité de la Sécurité maritime se compose de quatorze
Membres élus par l’Assemblée parmi les Membres, gouvernements
des pays qui ont un intérêt important dans les questions de sécurité
maritime. Huit au moins de ces pays doivent être ceux qui possèdent
les flottes de commerce les plus importantes; l'élection des autres
doit assurer une représentation adéquate d'une part aux Membres,
gouvernements des autres pays qui ont un intérêt important dans
les questions de sécurité maritime, tels que les pays dont les ressor-
tissants entrent, en grand nombre, dans la composition des équipages
ou qui sont intéressés au transport d’un grand nombre de passagers
de cabine et de pont ct, d’autre part, aux principales régions géo-
graphiques. »

J'examinerai d’abord la version française de cet article. Après
avoir disposé que les quatorze membres doivent tous avoir un
intérêt important dans les questions de sécurité maritime, le texte
français comporte un point. I] énonce ensuite: « Huit au moins de
ces pays (je souligne les mots « de ces pays ») doivent être ceux qui
possèdent les flottes de commerce les plus importantes ». À mon avis,
cela ne peut avoir que la signification suivante: des membres que
l’Assemblée a estimé avoir un intérêt important dans les questions
de sécurité maritime, huit au moins doivent être ceux qui « possè-
dent les flottes de commerce les plus importantes ».

Bien qu'il soit rédigé différemment, le texte anglais doit être
compris de la même manière. Les mots « of which » visent les mem-
bres qui ont un intérêt important dans les questions de sécurité
maritime. De ces membres, c'est-à-dire: des membres que l’Assem-
blée a estimé avoir cet intérêt important, huit au moins doivent
être ceux qui « possèdent les flottes de commerce les plus impor-
tantes ». Comme je l’ai déjà dit, l’Assemblée jouit d’un pouvoir dis-
crétionnaire en vue de déterminer les membres qui doivent être
considérés comme ayant un intérêt important dans les questions
de sécurité maritime. Des membres que l’Assemblée a, dans l’excr-
cice de son pouvoir discrétionnaire, estimé avoir cet intérêt impor-
tant, huit au moins « doivent être ceux qui possèdent les flottes de
commerce les plus importantes » — c’est-à-dire: « ceux qui possè-
dent les flottes de commerce les plus importantes» parmi les

28
OPINION DISSIDENTE DE M. KLAESTAD, PRÉSIDENT 175

membres que l’Assemblée a estimé avoir un intérêt important dans
les questions de sécurité maritime.

On verra sans peine que cette interprétation de l’article 28 a)
ne rend superflue ni la seconde condition relative aux pays «qui
possèdent les flottes de commerce les plus importantes », ni aucune
autre partie de cet article. D'autre part, il me semble que l'inter-
prétation de la Cour rend superfiue la première condition relative à
«un intérêt important dans les questions de sécurité maritime ».
Cela ne serait pas conforme aux règles habituelles d'interprétation.

Mon interprétation de l’article 28 a) qui, à mon avis, ressort
directement de son texte même est confirmée par une autre consi-
dération. Comme je l'ai déjà dit, il est soutenu que la seconde condi-
tion, celle qui vise les pays qui « possèdent les flottes de commerce
les plus importantes », élimine le pouvoir discrétionnaire de l’As-
semblée qui découle de la première condition. Mais il ne serait pas
naturel — je dirai même que cela ne serait absolument pas naturel
et que cela serait tout à fait surprenant — qu'après avoir conféré à
l’Assemblée, en vertu de la première condition, un pouvoir dis-
crétionnaire en vue d'apprécier si un membre doit être considéré
comme ayant un intérêt important dans les questions de sécurité
maritime, l’article 28 a) élimine immédiatement ensuite ce pouvoir
discrétionnaire, en vertu de la seconde condition. Je ne saurais
accepter une interprétation qui implique une contradiction aussi
évidente entre les deux conditions posées par l’article 28 a).

On ne saurait légitimement invoquer à l’encontre de mon inter-
prétation de l’article 28 a) qu'un tel pouvoir discrétionnaire conféré
à l’Assemblée pourrait, dans une circonstance hypothétique, en-
traîner l’abus ou l'arbitraire. Ce n’est pas là un argument valable à
lPencontre de l'existence d’un pouvoir discrétionnaire comme tel.
La possibilité de voir un organe politique abuser dans certains cas
extrêmes et hypothétiques du pouvoir d'appréciation discrétionnaire
qui lui a été conféré ne prouve pas, bien entendu, qu’un tel pouvoir
discrétionnaire n'existe pas. On peut, en certains cas, abuser d’un
pouvoir ou d’un droit. Ce pouvoir ou ce droit n’en existe pas moins.

III. Mon interprétation de l’article 28 a) m’améne à penser qu’en
vertu de la première condition fixée par cet article et relative à
«un intérêt important dans les questions de sécurité maritime »,
l’Assemblée avait le pouvoir discrétionnaire de ne pas élire le
Libéria et le Panama au titre du premier groupe de huit membres.
Selon moi, les faits portés à la connaissance de la Cour ne montrent
pas que l’Assemblée ait exercé d’une manière illégitime ou arbitraire
son pouvoir d'appréciation discrétionnaire. L'Assemblée n’a pas
exprimé les motifs de sa décision et elle n’était pas obligée de le
faire.

Dans ces conditions, je n’ai pas à examiner plus avant la seconde
condition relative aux pays qui « possèdent les flottes de commerce
les plus importantes » et je n’exprimerai aucune opinion quant au

29
OPINION DISSIDENTE DE M. KLAESTAD, PRÉSIDENT 176

sens de cette expression ambiguë. Comme je l’ai déjà dit, d’après
le texte de l’article 28 a), cette seconde condition vise uniquement
les membres que l’Assemblée a, dans l’exercice de son pouvoir
discrétionnaire, estimé satisfaire à la première condition concernant
«un intérêt important dans les questions de sécurité maritime ».
Quel que soit le sens de l'expression: pays qui « possèdent les flottes
de commerce les plus importantes » — qu’on la comprenne comme
se référant au tonnage immatriculé ou à la propriété privée ou
publique, juridique ou effective, ou que l’on adopte un autre point
de vue —, la question soumise à la Cour doit à mon avis recevoir
une réponse affirmative,

(Signé) Helge KLAESTAD.

30
